Title: From John Adams to De. Grand Jury of Sussex County, 3 May 1798
From: Adams, John
To: Grand Jury of Sussex County, De.



To the Grand Jury of the County of Sussex in the State of DelawareGentlemen
Philadelphia May 3d. 1798—

Your handsome Address, which has been presented by your Representative in Congress. Mr Bayard to me in a Letter from Mr Ridgely your foreman, demonstrates your attachment to your Country, and is a sensible gratification to me—
If as you believe my administration, has given entire satisfaction, one of the most ardent wishes of my heart will be satisfied and as your obliging assurance of it, is the highest reward in your power to bestow upon me, it receives my sincere thanks
John Adams